Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159643(76)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                        Justices
                                                                   SC: 159643
  v                                                                COA: 341269
                                                                   Alpena CC: 16-007336-FC
  THOMAS JAMES GUTHRIE,
             Defendant-Appellant.
  __________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a pro per
  supplement to the application for leave to appeal is GRANTED. The pro per supplement
  submitted on June 25, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 28, 2019

                                                                              Clerk